DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification 

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification should be amended to clarify that the term “cation exchange membrane” as used in the instant disclosure means “cation conductive membrane,” and the term “anion exchange membrane” as used in the instant disclosure means “anion conductive membrane.”

Claim Rejections - 35  USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-8 and 10-13 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. 

Regarding claims 1 and 6, while there is written description support for first and second ion conductive nanoporous membranes formed from nanoporous substrates, there appears to be insufficient written description support for the full scope of the recited limitation that the first and second ion conductive nanoporous membranes formed from substrates that are not nanoporous. All the examples described in paragraphs 0017, 0023, and 0024 disclose nanoporous membranes formed from nanoporous substrates. There is no disclosure in any example of nanoporous membranes formed from substrates other than nanoporous substrates. Further, the applicants admit that The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005) (see MPEP 2163 II (A)(3)(a)(ii)). 

Applicants assert on page 6, 3rd paragraph, of their communication dated 09/13/2022 that the claims clearly call for the membrane to be nanoporous so the use of a non-nanoporous substrate is impossible. So if non-nanoporous substrate is impossible as admitted by the applicants, then it means that the applicants have implicitly accepted the substance of the written description rejection, but are still reluctant to add the word “nanoporous” before the term “substrate” even though they accept that there is no support for non-nanoporous substrate.

Further, line 8,  there appears to be insufficient written description support for the recited limitation “wherein the first material and the second material are the same.”

Claims 2-5, 8, and 10-13 are rejected, because they also depend from one of the rejected claims 1 and 6.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 and 10-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claims 1 and 6, with respect to the limitation "a first ion conductive membrane that is nanoporous and formed from a first substrate and a first conductive layer applied to the first substrate,” Applicants have clarified on page 7,  paragraph 2, of their communication that the conductive layer is an electrically conductive layer. Then why the reluctance to amend “conductive” to “electrically conductive?” Even if many people may interpret “conductive” to be “electrically conductive,” why not remove all ambiguity by amending “conductive” to “electrically conductive?”

Further, the applicants have cited Wikipedia entry on “Nanoporous Materials” to claim that the term means materials having pores of 1000 nm or less. However, the cited Wikipedia entry on “Nanoporous Materials” states that “the diameter of pores in nanoporous materials is typically 100 nanometers or smaller.” It is unclear if the term “nanoporous” means pore size of (a) 1000 nm or less, or (b) 100 nm or less

Claims 2-5, 7, 8, and 10-13 are rejected, because they depend from one of the rejected claims 1 and 6.

Claim Rejections - 35   § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US pre-grant patent publication no. 2008/0121531 (hereinafter called Anderson).

Regarding claims 1 and 3, Anderson discloses a conductive nanoporous membrane system, comprising a first ion conductive membrane that is nanoporous and formed from a carbon electrode 14 (reads on a first substrate) and a first nanoporous insulating oxide layer 10 (reads on a first conductive layer) applied to carbon electrode 14 (reads on the first substrate) so that the first ion conductive membrane is conductive; a second ion conductive membrane that is nanoporous and formed from a carbon electrode 16 (reads on a second substrate) and a second nanoporous insulating oxide layer 12 (reads on a second conductive layer) applied to carbon electrode 16 (reads on the second substrate) so that the second ion conductive membrane is conductive (see Fig. 1 and 2; and paragraph 0063). Anderson further discloses that the apparatus of the claimed invention treats an aqueous solution that contains cations and anions (reads on an electrolyte); and further discloses that the aqueous solution is in contact with the first conductive layer of the first ion conductive membrane and the second conductive layer of the second ion conductive membrane (see Fig. 2 and paragraph 0007). Anderson further discloses a voltage source 32 coupled to the first ion conductive membrane and the second ion conductive membrane so that one of the first ion conductive membrane and the second ion conductive membrane acts as an anion conductive membrane and the other of the first ion conductive membrane and the second ion conductive membrane acts as a cation conductive membrane in response to a voltage applied across the first ion conductive membrane and the second ion conductive membrane by the voltage source 32 (see Fig. 1 and paragraph 0064).  

Regarding claim 2, Anderson further discloses that the electrolyte is positioned between and in contact with the first ion conductive membrane and the second ion conductive membrane (see Fig. 2). 

Regarding claim 5, Anderson further discloses that the first conductive layer and the second conductive layer are formed from carbon (see paragraph 0063).

Claim Rejections - 35   § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being obvious over US pre-grant patent publication no. 2008/0121531 (hereinafter called Anderson), as shown for claim 1 above, and further in view of US pre-grant patent publication no. 2003/0077515 (hereinafter called Chen).

Anderson does not disclose that the first substrate and the second substrate are formed from a composition selected from the group consisting of anodic aluminum oxide (AAO), polypyrrole, polyacetylene, polycarbonate (PCTE), polyethersulfone (PES), and polymer-carbon nanotubes.  

Chen teaches supercapacitors similar to the capacitive device taught by Anderson.

Chen teaches that composite in which carbon nanotubes are combined with conducting polymers, such as polypyrrole and poly(3-methylthiophene), low frequency capacitance values as high as 585 mF cm-2 were achieved, which is significantly larger than that attained by other supercapacitors based on carbon or polymer alone (see paragraph 0109).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the system taught by Anderson by using polymer-carbon nanotube as the substrate material as taught by Chen. The person with ordinary skill in the art would have been motivated to make this modification, because Chen teaches that composites in which carbon nanotubes are combined with conducting polymers, such as polypyrrole and poly(3-methylthiophene), have high capacitance values (see paragraph 0109). 

Claims 6-8, 10, 11, and 13 are rejected under 35 U.S.C. 103 as being obvious over US pre-grant patent publication no. 2008/0121531 (hereinafter called Anderson), in view of US pre-grant patent publication no. US 2002/0167782 (hereinafter called Andelman).

Regarding claims 6 and 8, Anderson discloses a conductive nanoporous membrane system, comprising a first ion conductive membrane that is nanoporous and formed from a carbon electrode 14 (reads on a first substrate) and a first nanoporous insulating oxide layer 10 (reads on a first conductive layer) applied to carbon electrode 14 (reads on the first substrate) so that the first ion conductive membrane is conductive; a second ion conductive membrane that is nanoporous and formed from a carbon electrode 16 (reads on a second substrate) and a second nanoporous insulating oxide layer 12 (reads on a second conductive layer) applied to carbon electrode 16 (reads on the second substrate) so that the second ion conductive membrane is conductive (see Fig. 1 and 2; and paragraph 0063). Anderson further discloses that the apparatus of the claimed invention treats an aqueous solution that contains cations and anions (reads on an electrolyte); and further discloses that the aqueous solution is in contact with the first conductive layer of the first ion conductive membrane and the second conductive layer of the second ion conductive membrane (see Fig. 2 and paragraph 0007). Anderson further discloses a voltage source 32 coupled to the first ion conductive membrane and the second ion conductive membrane so that one of the first ion conductive membrane and the second ion conductive membrane acts as an anion conductive membrane and the other of the first ion conductive membrane and the second ion conductive membrane acts as a cation conductive membrane in response to a voltage applied across the first ion conductive membrane and the second ion conductive membrane by the voltage source 32 (see Fig. 1 and paragraph 0064).  

Anderson does not disclose that nanoporous membrane system comprises a conductive sheet.

Andelman teaches a charge barrier flow-through capacitor comprising electrodes 2, charge barrier 3, a spacer 4, and optionally, a current collector 1 (reads on a conductive sheet) (see Fig. 1 and paragraph 0046).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Anderson by having a current collector (reads on a conductive sheet) as taught by Andelman. The person with ordinary skill in the art would have been motivated to make this modification, because one of ordinary skill in the art would have recognized that a current collector has higher conductivity than a carbon electrode.

Regarding claim 7, Anderson further discloses that the electrolyte is positioned between and in contact with the first ion conductive membrane and the second ion conductive membrane (see Fig. 2). 

Regarding claims 10 and 11, Anderson discloses that the first ion conductive membrane is capable of being coupled to the voltage source 32 (see Fig. 1 and paragraph 0064).  

Regarding claim 13, Anderson further discloses that the first conductive layer and the second conductive layer are formed from carbon (see paragraph 0063).

Claim 12 is rejected under 35 U.S.C. 103 as being obvious over US pre-grant patent publication no. 2008/0121531 (hereinafter called Anderson), in view of US pre-grant patent publication no. US 2002/0167782 (hereinafter called Andelman), as shown for claim 6 above, and further in view of and further in view of US pre-grant patent publication no. 2003/0077515 (hereinafter called Chen).

Anderson in view of Andelman does not disclose that the first substrate and the second substrate are formed from a composition selected from the group consisting of anodic aluminum oxide (AAO), polypyrrole, polyacetylene, polycarbonate (PCTE), polyethersulfone (PES), and polymer-carbon nanotubes.  

Chen teaches supercapacitors similar to the capacitive device taught by Anderson.

Chen teaches that composite in which carbon nanotubes are combined with conducting polymers, such as polypyrrole and poly(3-methylthiophene), low frequency capacitance values as high as 585 mF cm-2 were achieved, which is significantly larger than that attained by other supercapacitors based on carbon or polymer alone (see paragraph 0109).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the system taught by Anderson in view of Andelman by using polymer-carbon nanotube as the substrate material as taught by Chen. The person with ordinary skill in the art would have been motivated to make this modification, because Chen teaches that composites in which carbon nanotubes are combined with conducting polymers, such as polypyrrole and poly(3-methylthiophene), have high capacitance values (see paragraph 0109). 

Response to Arguments 

Applicant assertions are shown in italics below. 

Regarding the rejection of claim 1 under 35 USC 112 (a) for lack of written description , Applicants assert on page 6, 3rd paragraph, of their communication dated 09/13/2022 that the claims clearly call for the membrane to be nanoporous so the use of a non-nanoporous substrate is impossible. So if non-nanoporous substrate is impossible as admitted by the applicants, then it means that the applicants have implicitly accepted the substance of the written description rejection, but are still reluctant to add the word “nanoporous” before the term “substrate” even though they accept that there is no support for non-nanoporous substrate.

Regarding the rejection of claim 1 under 35 USC 112 (b), Applicants have clarified on page 7,  paragraph 2, of their communication that the conductive layer is an electrically conductive layer. Then why the reluctance to amend “conductive” to “electrically conductive?” Even if many people may interpret “conductive” to be “electrically conductive,” why not remove all ambiguity by amending “conductive” to “electrically conductive?”

Regarding the rejection of claim 1 under 35 USC 103, Applicants further argue on page 9,  paragraph 1, of their communication that the Wikipedia entry on “Nanoporous Materials” states that the term means materials having pores of 1000 nm or less. However, the cited Wikipedia entry on “Nanoporous Materials” actually was found to state that “the diameter of pores in nanoporous materials is typically 100 nanometers or smaller.” It is unclear if the term “nanoporous” means pore size of (a) 1000 nm or less, or (b) 100 nm or less


Regarding the rejection of claim 1 under 35 USC 102 (a)(1), Applicants further argue on page 10 of their communication that Anderson does not disclose an "ion conductive membrane," and if a structure does not transport ions from one side to the other, the structure is clearly not an "ion conductive membrane."9 of 12 14677647.1 8/8/2022 Applicants' arguments are not persuasive, because Anderson discloses that 

“The instant device is also referred to as a Porous Oxide Electrolyte Membrane (or, POEM) deionization device. The term "membrane" is used because the nano or microporous oxide films form a membrane on the surface of the fibers or particles of the porous carbon electrode.
(see paragraph 0063 of Anderson).

An electrolyte is defined in the art as a medium that can transport ions. Since Anderson teaches above that not only is the membrane porous, but is also an electrolyte which establishes that the membrane is ion-conductive. Anderson’s teaching in Fig. 2 that most ions are concentrated on the surface of the membrane does not necessarily imply that some ions pass through nanoporous oxide membrane of Anderson.

Conclusion

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SALIL JAIN/Examiner, Art Unit 1795